           Case 2:20-cv-01203-GMN-VCF Document 15 Filed 01/07/21 Page 1 of 2




1                                UNITED STATES DISTRICT COURT
2                                        DISTRICT OF NEVADA
3
     AIMEE LYNN O’NEIL,                                )
4                                                      )
                          Plaintiff,                   )        Case No.: 2:20-cv-01203-GMN-VCF
5
            vs.                                        )
6                                                      )               App. No. 20-17487
     STATE OF NEW YORK,                                )
7                                                      )                     ORDER
                          Defendant.                   )
8
                                                       )
9           Before the Court is the Referral Notice, (ECF No. 14), of the United States Court of
10   Appeals for the Ninth Circuit, which requests this Court to determine “whether [Plaintiff’s] in
11   forma pauperis status should continue for this appeal . . . .” For the reasons discussed below,
12   the Court REVOKES Plaintiff Aimee O’Neil’s (“Plaintiff’s”) in forma pauperis status.
13          Under 28 U.S.C. § 1915(a)(3), an appellant may have his in forma pauperis status
14   revoked on appeal “if the trial court certifies in writing that [the appeal] is not taken in good
15   faith.” Revocation is also appropriate where the appeal is wholly frivolous. See Hooker v.
16   American Airlines, 302 F.3d 1091, 1092 (9th Cir. 2002).
17          Here, the Complaint asserts that the State of New York hired men to harass and spy on
18   Plaintiff. (See Compl. at 5, ECF No. 5). The Court has previously characterized Plaintiff’s
19   allegations as frivolous. (Screening Order at 4:23–5:3, ECF No. 4); (Report and
20   Recommendation 1:18–2:9, ECF No. 6); (Order Adopting Report and Recommendation, ECF
21   No. 10). Even if Plaintiff’s allegations had factual merit, the State of New York is not
22   amenable to suit because it has not waived its sovereign immunity guaranteed by the Eleventh
23   Amendment to the United States Constitution. See Alabama v. Pugh, 438 U.S. 781, 782 (1978).
24   Therefore, given that Plaintiff’s present appeal is frivolous, the Court revokes Plaintiff’s in
25   forma pauperis status on appeal.


                                                  Page 1 of 2
          Case 2:20-cv-01203-GMN-VCF Document 15 Filed 01/07/21 Page 2 of 2




1           Accordingly,
2           IT IS HEREBY ORDERED that the Court REVOKES Plaintiff’s in forma pauperis
3    status for the purpose of her pending appeal.
4           IT IS FURTHER ORDERED that the Clerk’s Office shall provide the Circuit with a
5    copy of this Order.
6                       7 day of January, 2021.
            Dated this ___
7

8

9
                                                     ___________________________________
10
                                                     Gloria M. Navarro, District Judge
                                                     UNITED STATES DISTRICT COURT
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25



                                                Page 2 of 2
